Citation Nr: 1434392	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to February 1950 and from September 1950 to June 1952.  He died in October 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2011 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In June 2010, the Appellant testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in October 2007 as result of cardiopulmonary failure as the immediate cause of death.  This was due to, or as a consequence of, pneumonia and congestive heart failure as significant conditions contributing to death.  Aortic stenosis severe was the underlying cause of death.
2.  At the time of the Veteran's death, service connection had been established for residuals of cold injury of the feet, hands, and ears.  These chronic residuals were considered totally disabling for VA compensation purposes as of December 1999.

3.  There is no competent medical evidence that residuals of cold injury of the feet, hands, and ears contributed substantially or materially, combined to cause, or aided, or lent assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the context of a claim for service connection for the cause of a Veteran's death, the VCAA requires notice to include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Notice complying with these requirements was provided to the Appellant in November 2007 and February 2011 Duty to Assist letters.

The Appellant has not alleged that there was any defect in the content or timing of notice to her.  No defect in the content or timing of notice is apparent from the record.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that prejudice due to defective notice is not automatically assumed, but must be established in individual case).  VA's duty to notify has been satisfied, and appellate review may proceed.

VA also has a duty to assist the Appellant in the development of her claim.  This duty includes assisting the Appellant in the procurement of the Veteran's service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Appellant's contentions and testimony.  All available evidence and personnel and administrative records were associated with the claims file prior to the Veteran's death. 

In March 2011, an expert medical opinion from a Compensation and Pension (C&P) examiner was solicited.  This opinion has been received and the Appellant was provided a copy of the decision and an opportunity to respond.  The Appellant has not identified any pertinent evidence that remains outstanding.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

II.  Stegall Consideration

As previously noted, the Board remanded this case for further development in February 2011.  The Board specifically instructed the AOJ to provide the Appellant with a new VCAA letter stating the requirements necessary for a cause of death claim, to obtain all private medical treatment reports from the Veteran's cardiologist, family practitioner, and from the Integris Southwest Medical Center, to obtain any outpatient and inpatient VA treatment records from the Muskogee and Oklahoma City VA Medical Centers, to obtain a medical opinion from a cardiovascular specialist as to the issue of service connection for the cause of the Veteran's death, and to readjudicate the claim on appeal.  

Subsequently, in a February 2011 Duty to Assist letter, the Appellant was provided with the requirements necessary to substantiate her claim.  This letter also requested that the Appellant submit the private treatment reports from the Veteran's cardiologist, family practitioner, and the Integris Southwest Medical Center.  No response was ever received from the Appellant.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Additionally, all outstanding VA records from the Oklahoma City VA Medical Center were obtained and associated with the claims folder.  In a March 2012 Duty to Assist letter, the Appellant was notified that records from the Muskogee VA Medical Center were unavailable or did not exist.  In a March 2011, the Veteran's claims folder was reviewed by a cardiovascular specialist and an opinion was obtained.  Thereafter, the Veteran's claim was readjudicated in a March 2012 supplemental statement of the case.  Thus, there was compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim of service connection for cause of death.  The Appellant was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain in what ways the Veteran's service-connected disabilities may have contributed to his death.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for service connection for cause of death.  Neither the representative nor the Appellant have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

IV.  Legal Criteria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, and after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2013).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; and that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2013). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2013).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(a) (2013).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)

V.  Analysis

The Appellant asserts that service connection for the cause of the Veteran's death is warranted.  She specifically contends that his October 2007 death from cardiopulmonary failure was due to the residuals of cold injury of the feet, hands, and ears.

In a June 2010 letter, the Veteran's cardiologist, S.A.A., wrote that "[the Veteran] also had significant arterial insufficiency of his left posterior tibial artery and at times significant lower extremity edema secondary to his congestive heart failure.  [He] had significant difficulty ambulating secondary to his arterial insufficiency of the left leg and lower extremity edema secondary to his congestive heart failure."

In a June 2010 letter, the Veteran's family practitioner, B.W.D., wrote that "[the Veteran] was a patient of this clinic for a number of years prior to his death.  We treated him for arthritis and other pain complaints.  He had significant pain in his feet, and related that to his war time problems secondary to frostbite.  He had a rolling gait, and could not walk great distances without experiencing significant foot pain.  He related that he had difficulty exercising due to the bilateral foot pain."

In a June 2010 travel board hearing, the Appellant, the Veteran's spouse, testified that the Veteran had poor circulation and swelling, numbness in his legs, feet, and hands, and could not get around well.  She testified that the Veteran had problems with his heart and was unable to exercise because of his service-connected cold disabilities.

A March 2011 C&P Examination report noted that the Veteran had smoked one pack of cigarettes a day for the last 55 years, overweight, that his hands turned red/blue in the cold, and that his feet were tender but did not swell.  The examiner concluded that the Veteran's cardiac disease was less likely as not permanently aggravated or a result of his service-connected cold injuries and was more likely a result of tobacco abuse, age related factors, or the risk of heart disease in the general population.  The examiner also concluded that the Veteran's cardiac disease was not caused by or worsened by his service-connected disabilities.  Further, the examiner wrote that the natural progression of the Veteran's cardiac disease was not altered or worsened by any event or condition that occurred during active service, including the Veteran's service-connected cold injuries.

The examiner concluded that the Veteran's cold injury residuals of the hands, feet, and ears did not result in debilitating effects and general impairment of health so much that they rendered the Veteran materially less capable of resisting the effects of the primary cause of his death.  The examiner concluded that the Veteran's cold injury residuals of the hands, feet, and ears did not contribute substantially or materially to the Veteran's death, nor did they have a material influence in accelerating his death.

The examiner noted that records showed tobacco use and that in June 2010, the Veteran's cardiologist reported significant arterial insufficiency in the left posterior tibial artery, significant lower extremity edema secondary to arterial insufficiency, and edema from congestive heart failure.  No cold related foot or hand complaints were reported.  The examiner wrote that the Veteran had multiple musculoskeletal conditions to explain his alleged decreased activity capacity.  Residuals of cold injuries, would not, result in large vessel disease to a 50 percent degree or greater.

The Board finds that the private medical letters, from the Veteran's cardiologist and his family practitioner, are of less probative weight than the March 2011 C&P examination report.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Neither the June 2010 letter from S.A.A., nor the letter from B.W.D. provide an opinion, rational, or even an etiology as to the relationship between the Veteran's cause of death and his service-connected cold injury residual symptoms.  As such, the Board finds that the private medical letters are of diminished probative value.

The Board has not overlooked the Appellant's testimony with regard to the Veteran's cause of death.  The Appellant and J.W. are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that lay persons are competent of determining whether the Veteran's death was related to his service-connected cold injury residuals, in the absence of specialized medical training, which in this case the Appellant or J.W. have not established.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the March 2011 C&P examiner have been accorded greater probative weight and weigh heavily against the Appellant's lay statements of etiology.

In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service. Although, the Board is sympathetic to the Appellant losing her husband, and grateful for his service, the preponderance of the evidence is her claim. The Board has considered the benefit of doubt doctrine, under 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Appellant's claim for service connection for the cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


